SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

913
CA 12-02162
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


ROY T. PEMBERTON AND LYNETTE PEMBERTON,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

KALEIDA HEALTH, DEFENDANT-RESPONDENT.


LEWIS & LEWIS, P.C., BUFFALO (ALLAN M. LEWIS OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (VICTOR OLIVERI OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered August 8, 2012. The order granted the
motion of defendant for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 27, 2013                  Frances E. Cafarell
                                                Clerk of the Court